Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153321                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 153321
                                                                   COA: 330016
                                                                   Van Buren CC: 13-018813-FH
  FLOYD CLOUSE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 26, 2016
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2016
           d1212
                                                                              Clerk